Case 0:19-cv-62448-KMW Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

  THE UNITED STATES OF AMERICA,
    Plaintiff,

  v.
                                             COMPLAINT

  Gold Coast Power, Inc., John Rubano
  a/k/a Joseph J. Rubano, Jr., Gloria
  Rubano, Joseph J. Rubano as Trustee
  of the Joseph J. Rubano Revocable
  Trust dated January 24, 2017, and
  Wells Fargo Bank, N.A.,
      Defendants.

                                 COMPLAINT

       Plaintiff, UNITED STATES OF AMERICA, by and through its

  undersigned Special Assistant United States Attorney, files this Complaint

  to Foreclose a Mortgage and alleges:

       1.    This is an action brought by the UNITED STATES OF

  AMERICA on behalf of its Agency, the United States Small Business

  Administration (“SBA”).

       2.    This Court has jurisdiction pursuant to Title 28 United States

  Code, Section 1345.

       3.    This is an action to foreclose a mortgage on real estate located

  in Broward County, Florida.




                                         1
Case 0:19-cv-62448-KMW Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 6



       4.     On March 1, 2006, defendants Gold Coast Power Inc. and John

  Rubano, a/k/a Joseph J. Rubano, Jr. executed Promissory Note

  9641004007 in the principal amount of $93,800.00, made payable to SBA.

  I have attached a copy of this Promissory Note as Exhibit “A”.

        5.   In order to secure payment of Promissory Note 9641004007,

  defendant Gloria Rubano on March 1, 2006 executed an unconditional

  limited guarantee of that Note. The guarantee was limited to her interest in

  collateral located at 409 Isle of Capri, Ft. Lauderdale, FL 33301. I have

  attached a copy of this limited guarantee as Exhibit “B”.

        6.    In order to further secure payment of Promissory Note

  9641004007, defendants John Rubano a/k/a Joseph J. Rubano, Jr. and

  Gloria Rubano on March 1, 2006, executed and delivered to SBA a certain

  real estate Mortgage recorded on April 17, 2006 in Official Records Book

  41830, Page 1516 of the Public Records of Broward County, Florida,

  covering the following described property:

       The South 55 feet of Lot 5 and the North 52.1 feet of Lot 6 in Block
       “B” of Resubdivision in Blocks 3 and 4 of Venice, according to the
       Plat thereof, as recorded in Plat Book 35, Page 18, of the Public
       Records of Broward County, Florida.

  also known as 409 Isle Of Capri, Fort Lauderdale, FL 33301 (“the property”). I

  have attached a copy of this Mortgage as Exhibit “C”.

       7.     On May 22, 2006, defendants Gloria Rubano and John

  Rubano, a/k/a Joseph J. Rubano, Jr. executed Promissory Note
                                        2
Case 0:19-cv-62448-KMW Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 6



  2059266010 in the principal amount of $86,000.00, made payable to SBA.

  I have attached a copy of this Promissory Note as Exhibit “D”.

         8.    In order to secure payment of Promissory Note 2059266010,

  defendants John Rubano a/k/a Joseph J. Rubano, Jr. and Gloria Rubano

  on November 9, 2006, executed and delivered to SBA a certain real estate

  Mortgage recorded on February 6, 2007 in Official Records Book 43558,

  Page 1604 of the Public Records of Broward County, Florida, covering the

  following described property:

         The South 55 feet of Lot 5 and the North 52.1 feet of Lot 6 in Block
         “B” of Resubdivision in Blocks 3 and 4 of Venice, according to the
         Plat thereof, as recorded in Plat Book 35, Page 18, of the Public
         Records of Broward County, Florida.

  also known as 409 Isle Of Capri, Fort Lauderdale, FL 33301 (“the property”). I

  have attached a copy of this Mortgage as Exhibit “E”.

         9. On January 24, 2017, defendants John Rubano a/k/a Joseph J.

  Rubano and Gloria Rubano transferred the property to Joseph J. Rubano,

  Jr. as Trustee of the Joseph J. Rubano, Jr. Revocable Trust dated January

  24, 2017 by Special Warranty Deed, recorded on February 10, 2017 as

  Instrument # 114202205 in the Public Records of Broward County,

  Florida. I have attached a copy of this Special Warranty Deed as Exhibit

  “F”.




                                          3
Case 0:19-cv-62448-KMW Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 6



        10.   Both Promissory Notes are in default and although due

  demand has been made upon the defendants for payment of the same,

  they have failed, neglected and refused to make payments.

        11.   UNITED STATES OF AMERICA has elected and does hereby

  elect to declare the entire amount due upon the said Promissory Notes.

        12.   There is presently due and owing the plaintiff on Promissory

  Note 9641004007 the principal sum of $9,774.42, interest accrued

  through October 1, 2019 in the sum of $992.65 and interest accruing

  thereafter at a daily rate of $1.07.

        13.   There is presently due and owing the plaintiff on Promissory

  Note 2059266010 the principal sum of $34,942.31, interest accrued

  through October 1, 2019 in the sum of $4,015.47 and interest accruing

  thereafter at a daily rate of $5.07.

        14.   There is presently due and owing the plaintiff on both

  Promissory Notes combined the principal sum of $44,716.73, interest

  accrued through October 1, 2019 in the sum of $5,008.12 and interest

  accruing thereafter at a daily rate of $6.14.

        15.   It has been necessary for the plaintiff to procure an appraisal

  and a search of the title of the mortgaged property and plaintiff may have

  to advance money for payment of taxes and insurance on said property,



                                         4
Case 0:19-cv-62448-KMW Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 6



  which expenses plaintiff is entitled to recover under the terms of the

  mortgage and the payment of which is secured by the lien of this mortgage.

        16.    Plaintiff is the real party in interest and is the holder and

  owner of the Note and Mortgage herein described.

        17.    Defendants Gold Coast Power, Inc. and John Rubano a/k/a/

  Joseph J. Rubano, Jr. are the debtors on Promissory Note 9641004007.

        18.    Defendants John Rubano a/k/a Joseph Rubano and Gloria

  Rubano are the debtors on Promissory Note 2059266010.

        19.    Defendant Joseph J. Rubano as Trustee of the Joseph J.

  Rubano Revocable Trust dated January 24, 2017 owns the property.

        20.    Defendant Wells Fargo Bank, N.A. may have a claim for the

  property by virtue of a Judgment recorded as instrument 114679611 in

  the Public Records of Broward County on October 24, 2017, but such

  interest, if it exists, is junior and inferior to the interests of the plaintiff.

        21. The mortgage of the plaintiff is a lien superior to any right, title,

  claim, lien or interest the defendants.

        WHEREFORE, UNITED STATES OF AMERICA demands judgment

  against defendants Gold Coast Power, Inc. and John Rubano a/k/a

  Joseph J. Rubano, Jr., individually, in the amount of the sum due to

  Plaintiff, including principal, interest and costs, under Note 9641004007,

  and judgment against defendants John J. Rubano a/k/a Joseph J.
                                            5
Case 0:19-cv-62448-KMW Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 6



  Rubano, Jr., and Gloria Rubano, individually, in the amount of the sum

  due to plaintiff, including principal, interest and costs, under Note

  2059266010, and judgment against defendant Joseph J. Rubano as

  Trustee of the Joseph J. Rubano Revocable Trust dated January 24, 2017,

  in rem, and if the sum is not paid within the time set by this Court, that

  the subject property be sold under the direction of the Court to satisfy

  Plaintiff's claims. Furthermore, Plaintiff prays that this honorable Court

  grant it all other relief which the Court may deem just and proper.


                                     ARIANA FAJARDO ORSHAN
                                     UNITED STATES ATTORNEY
                                     /s/ T.C. Treanor
                                     Timothy C. Treanor
                                     Special Assistant U.S. Attorney
                                     Timothy.treanor@sba.gov
                                     Court ID A5501156
                                     U.S. Small Business Administration
                                     Suite 7500
                                     409 3rd Street SW
                                     Washington, DC 20416
                                     Telephone 202.619.1029
                                     Facsimile 202.481.5875




                                       6
